DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-6, and 8-22 are pending, claims 4-5, 13-16, 19-22 have been withdrawn from consideration, claims 3 and 7 have been cancelled, and claims 1-2, 6, 8-12, and 17-18 are currently under consideration for patentability under 37 CFR 1.104. 

Election/Restrictions
Applicant’s election of Species 7, readable on claims 1-2, 6, 8-12, and 17-18 in the reply filed on 10/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  
“an wire band” should read “a wire band”.
“the distal end of the housing” should read “a distal end of the housing” (not previously recited).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “the working cavity is a tube independent of the housing”. The applicant has elected Species 7, embodiment 14, which does not disclose “the working cavity is a tube independent of the housing”. The specification discloses embodiment 2 (on pg. 18) to have this feature. Embodiment 14 incorporates the features from embodiment 13, which incorporates features from embodiment 1. Neither embodiments 1 or 13 discloses the feature of “the working cavity is a tube”.
Claim 18 recites “a push rod” and “one end of the push rod…another end of the push rod…out of the housing”. The applicant has elected Species 7, embodiment 14, which does not disclose “a push rod” and corresponding limitations regarding “a push 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Begg (US 2018/0206712).
Regarding claim 1, Begg discloses an endoscope (300, figure 1) with an enlargeable distal end (see figure 3c), comprising an inserting portion (see shaft of 300, figure 1) and an endoscope main body (well known in the art that a medical endoscope has a handle/proximal end [0003] | the examiner interpreted the “proximally extending component of the endoscope” can include a handle [0032]), wherein the inserting portion comprises a housing (330, figure 2), a working cavity (see space created by 317 and 330 for 320, figure 3b), a camera (315, figure 2), and an wire band (311, figure 2), wherein the working cavity, the camera, and the wire band are all disposed in the 
Regarding claim 2, Begg further discloses when the working cavity or the camera extends out from the notch, an axis of the working cavity and an axis of the camera form an angle that lies in the range of 0 to 30° (see figures 3b-3c).  
Regarding claim 6, Begg further discloses the distal end of the housing is made of a hard material ([0058]), the hard material comprising a metal or ceramic (metals, ceramics…[0058]). 
Regarding claim 8, Begg further discloses a maximum width of the notch measured along a direction perpendicular to a longitudinal axis of the endoscope main body is larger than an outer diameter of the camera (see notch created by 317 and 330, figure 3b).  
Regarding claim 9, Begg further discloses a maximum width of the notch measured along a direction perpendicular to a longitudinal axis of the endoscope main 
Regarding claim 12, Begg further discloses a wedge block (310 and 317, figure 3b), wherein one end of the wedge block is a plane, and another end of the wedge block is a bevel (317, figure 3b), the plane end of the wedge block is connected to the camera (the examiner interpreted camera body 315 to be connected to the wedge block 310 and 317, see figure 3b), the bevel end of the wedge block is connected to the working cavity (see figure 3b), wherein the working cavity is a tube (320, figure 3b) independent of the housing, and the bevel of the wedge block faces towards or away from the notch in the housing (see figures 3b-3c).  

Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat (US 2005/0234294).
Regarding claim 1, Saadat discloses an endoscope (10, figure 1a) with an enlargeable distal end (figure 1b), comprising an inserting portion (elongate body 12, figure 1a) and an endoscope main body (well known in the art that a medical endoscope has a handle/proximal end [0003] | proximal region of the elongate body for manipulation by a medical practitioner [0033]), wherein the inserting portion comprises a housing (14, figure 1a), a working cavity (working lumens 16a-b, figure 1a), a camera (optics 34a and 34b, figure 1a), and an wire band (push/pull members 24a-b, figure 1a), wherein the working cavity, the camera, and the wire band are all disposed in the housing (see figures 1 | the examiner interpreted the working cavity, the camera, and the wire band to be within the diameter of the housing, best ween in figure 2); one end 
Regarding claim 10, Saadat further discloses the wire band has a flattened shape, and comprises wires parallelly arranged and a wrapper that wraps all the wires together; or the wire Page 2 of 7Application No.: 16/608,775Filed: 10/25/2019band is an integrated structure (run within or along push/pull members 24 [0039]) in which the wires (wires, etc [0039]) are arranged in parallel (the examiner interpreted the wires to be arranged in parallel due to multiple control elements located within the push/pull members 24 [0039]) and bonded to each other (the examiner interpreted “bonded to each other” to broadly mean the wires are run together to the proximal region of the apparatus [0039]).  

Claim(s) 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat (US 2005/0234294 | different embodiment).
Regarding claim 1, Saadat discloses an endoscope (50, figure 5) with an enlargeable distal end (figure 5), comprising an inserting portion (elongate body 52, figure 5) and an endoscope main body (well known in the art that a medical endoscope has a handle/proximal end [0003] | proximal region of the elongate body for 
Regarding claim 18, Saadat further discloses an expansion support rod (62 and/or 64, figure 5), an expansion member (the distal region 53 [0046]), a wedge block (ramp 58 to distal end of 50, figure 5), and a push rod (control rod 59, figure 5), wherein the expansion member is disposed on a periphery of the camera (see figure 5), one end of the expansion support rod is rotatably connected to the expansion member (see figure 5), another end of the expansion support rod is rotatably connected to the camera (see 62 connect to 60, figure 5); one end of the push rod is connected to the expansion member (see figure 5), and another end of the push rod passes through and extends out of the housing (see 59 in control lumen 56, figure 5 | runs along the length); one end .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US 2005/0234294) as applied to claim 1 above (1st interpretation/rejection using Saadat), and further in view of Lauryssen (US 2012/0130161).
Regarding claim 11, Saadat discloses all of the features in the current invention as shown above for claim 1. Saadat is silent regarding an elastic sleeve that is disposed at the end of the housing where the camera is arranged and that wraps the camera therein.  
Lauryssen discloses a sheath (24, figure 1) with a hollow interior (30, figure 1). The sheath is formed of flexible or elastic material that is stretchable from an initial configuration upon the application of sufficient force and resiliently returnable to the initial configuration upon release of the force ([0029]). The sheath can be attached or affixed to one or more portions of the exterior surfaces of elongate members (18 and 20, figure 1). The sheath can be utilized to automatically return to its unexpanded configuration without any specific action required by a surgeon/user ([0035]). This can decrease the length of time in which the tissue surrounding a cannula (10, figure 1) is further retracted and the likelihood of tissue morbidity ([0035]).
It would have been obvious to one of ordinary skill in the art before the time of filing modify the end of the housing of Saadat to be wrapped with the sheath as taught by Lauryssen. Doing so would allow the sheath to automatically return to its unexpanded configuration without any specific action required by a surgeon/user ([0035]) and decrease the length of time in which the tissue surrounding a cannula (10, figure 1) is further retracted and the likelihood of tissue morbidity ([0035]). The modified endoscope would have an elastic sleeve (24, figure 1; Lauryssen) that is disposed at the end of the housing where the camera is arranged and that wraps the camera therein.  
Regarding claim 17, Saadat further discloses an expansion member (20, figure 1a), an expansion support rod (21, figure 1a), a pull rope (pull members 24, figure 1a), wherein the end of the housing provided with the camera is an elastically bendable end (best seen with figure 13c); the pull rope is disposed in the housing (extend along elongate body [0033]; see figure 1a), one end of the pull rope is connected to the expansion member (see figure 1a), another end of the pull rope passes through to be connected to the endoscope main body (to a proximal region of the elongate body [0033]), the expansion member is disposed on a periphery of the camera (see figure 1a), one end of the expansion support rod is rotatably connected to the expansion member (see figure 1a), and another end of the expansion support rod is rotatably connected to the housing (see figure 1a) or the camera. Saadat is silent regarding an elastic sleeve, the elastic sleeve is sleeved around a periphery of the elastically bendable end.
Lauryssen discloses a sheath (24, figure 1) with a hollow interior (30, figure 1). The sheath is formed of flexible or elastic material that is stretchable from an initial configuration upon the application of sufficient force and resiliently returnable to the initial configuration upon release of the force ([0029]). The sheath can be attached or affixed to one or more portions of the exterior surfaces of elongate members (18 and 20, figure 1). The sheath can be utilized to automatically return to its unexpanded configuration without any specific action required by a surgeon/user ([0035]). This can decrease the length of time in which the tissue surrounding a cannula (10, figure 1) is further retracted and the likelihood of tissue morbidity ([0035]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhao (US 2013/0046137); Frey (US 2018/0256012); Fructus (US 2011/0184233); Poulsen (US 2017/0319047).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 4, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795